internal_revenue_service number release date index number ---------------------------------- ------------------------ -------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-114457-09 date date legend x ------------------------ ----------------------------- y --------------------- ---------------------------- state -------------- date1 ---------------------- date2 ----------------------- date3 --------------------- date4 ---------------------- date5 -------------------------- date6 ---------------------- month --------------------- year ------- dear -------------- plr-114457-09 this responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting a ruling under sec_1362 of the internal_revenue_code and relief pursuant to sec_301_9100-3 of the procedure and administration regulations the information submitted states that x was incorporated under the laws of state in year and elected to be treated as an s_corporation at that time on date1 x revoked its s election on date2 x’s articles of incorporation were amended and restated to provide for two classes of stock class a shares and class b shares both class a and class b shares had the same par_value voting rights and were entitled to dividends if and when declared by the board_of directors x represents that since date2 x made equal distributions for each class of stock and treated the classes equally on date3 x executed and filed a form_2553 election by a small_business_corporation to be effective for the tax_year beginning date4 at the time this election was made x x’s shareholders and x’s legal advisors did not realize that x might be treated as having two classes of stock for purposes of sec_1361 based on x’s amended and restated articles of incorporation in month x consulted new legal counsel in preparation of an anticipated stock transaction and x was advised that x may be treated as having two classes of stock for purposes of sec_1361 shortly thereafter on date5 x converted all of its class b shares to class a shares x represents that x currently does not have any class b shares outstanding and that x will not issue any class b shares in the future x represents that x and x’s shareholders have filed tax returns consistent with x being an s_corporation from date4 x further represents that the circumstances resulting in the ineffectiveness of x’s s_corporation_election were inadvertent and were not motivated by tax_avoidance or retroactive tax planning x and each person who was or is a shareholder of x at any time since date4 agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to such period in addition x acquired all of the stock of y on date6 x intended to elect to treat y as a qualified_subchapter_s_subsidiary effective as of date6 however due to inadvertence x failed to timely file form_8869 qualified_subchapter_s_subsidiary election on behalf of y x represents that x and y have filed tax returns for all of the relevant tax years consistent with the tax treatment of y as a qualified_subchapter_s_subsidiary from date6 plr-114457-09 rulings requested to the extent that x’s s_corporation_election on date3 was ineffective x requests a ruling under sec_1362 that x will be treated as being an s_corporation beginning on date4 and thereafter x requests an extension of time under sec_301_9100-3 to make a late qualified_subchapter_s_subsidiary election on behalf of y under sec_1361 and sec_1_1361-3 of the income_tax regulations ruling sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that meets the requirements specified in sec_1361 through d sec_1361 provides that s_corporations may not have more than one class of stock sec_1_1361-1 provides that except as provided in sec_1 i relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions sec_1362 provides that if an election under sec_1362 by a corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s plr-114457-09 corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation will be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we conclude that x’s s_corporation_election made on date3 was invalid because x had two classes of stock at the time of the effective date of the election we further conclude that the ineffectiveness of that election was inadvertent within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as being an s_corporation beginning on date4 and continuing thereafter provided that x’s s_corporation_election was otherwise valid and the election is not terminated under sec_1362 for reasons not addressed in this letter_ruling sec_1362 generally provides that a small_business_corporation may elect to be an s_corporation sec_1361 defines a qualified_subchapter_s_subsidiary as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qualified_subchapter_s_subsidiary sec_1_1361-3 prescribes the time and manner for making an election to be classified a qualified_subchapter_s_subsidiary sec_1_1361-3 provides that an election to treat an eligible subsidiary as a qualified_subchapter_s_subsidiary may be effective up to two months and days prior to the date the election is filed or not more than months after the election is filed the proper form for making the election is form_8869 qualified_subchapter_s_subsidiary sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not plr-114457-09 meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government based solely upon the information submitted and the representations made we conclude that the requirements of sec_301 have been satisfied accordingly x is granted an extension of time of days from the date of this letter to file form_8869 qualified_subchapter_s_subsidiary election with the appropriate service_center to elect to treat y as a qualified_subchapter_s_subsidiary effective date6 a copy of this letter should be attached to the form_8869 a copy is enclosed for that purpose except for the specific rulings above we express or imply no opinion concerning the federal_income_tax consequences of the facts of this case under any other provision of the internal_revenue_code specifically we express no opinion regarding whether x otherwise qualifies as a small_business_corporation under sec_1361 or whether y otherwise meets the definition of a qualified_subchapter_s_subsidiary under sec_1361 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely curt g wilson associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
